Citation Nr: 0840887	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-15 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee 
(including status post left knee surgery with anterior 
cruciate ligament repair).

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee 
(including status post right knee surgery with anterior 
cruciate ligament repair and medial meniscus repair with 
residuals).

3.  Entitlement to service connection for a left hip 
disorder, including as secondary to the service-connected 
knee disabilities.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, including as secondary to 
the service-connected knee disabilities.




REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an June 2006  rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which, in part, granted service 
connection for status post left knee surgery with anterior 
cruciate ligament repair (later characterized as degenerative 
joint disease) and assigned an initial 0 percent disability 
rating, effective February 7, 2006; granted service 
connection for status post right knee surgery with anterior 
cruciate ligament repair and medial meniscus repair with 
residuals (later characterized as degenerative joint disease) 
and assigned an initial 10 percent disability rating, 
effective February 7, 2006; denied entitlement to service 
connection for a left hip disorder, including as secondary to 
service-connected right knee disability; and denied service 
connection for degenerative disc disease of the lumbosacral 
spine, including as secondary to service-connected right knee 
disability.  Jurisdiction over the claims folder was 
subsequently transferred to the RO in Philadelphia, 
Pennsylvania.

In an October 2007 rating decision during the appeal, the RO 
in Philadelphia, Pennsylvania, granted a higher initial 
disability rating of 10 percent for the service-connected 
degenerative joint disease of the left knee, effective 
February 7, 2006.  A veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the claim for a higher initial 
rating that 10 percent for the veteran's left knee disability 
remains before the Board.

The veteran was scheduled to appear at a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing) in 
October 2008.  He did not report, and his hearing request is 
deemed withdrawn. 


FINDINGS OF FACT

1.  The veteran's left knee degenerative joint disease 
(initially identified as status post left knee surgery with 
anterior cruciate ligament repair) has for the entire period 
of initial rating appeal manifested limitation of flexion to 
about 130 degrees, due to functional factors; full extension; 
and no objective evidence of instability or subluxation.

2.  The veteran's right knee degenerative joint disease 
(initially identified as status post right knee surgery with 
anterior cruciate ligament repair and medial meniscus repair 
with residuals) has for the entire period of initial rating 
appeal manifested limitation of flexion to approximately 130 
degrees, due to functional factors; and no objective evidence 
of instability or subluxation. 

3.  The veteran does not currently have a left hip 
disability.

4.  Degenerative disc disease of the lumbosacral spine was 
first demonstrated many years after service, is not the 
result of a disease or injury in service, and is unrelated to 
a service-connected left and right knee disabilities.




CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for degenerative joint disease of the left knee 
have not been met for any period.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010-5003, 
5260, 5261 (2008).

2.  The schedular criteria for an initial rating in excess of 
10 percent for degenerative joint disease of the right knee 
have not been met for any period.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010-5003, 
5260, 5261 (2008).

3.  The criteria for service connection for a left hip 
disorder, including as secondary to the service-connected 
knee disabilities, have not been met.  38 U.S.C.A. §§ 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2008); 38 C.F.R. § 3.310 (2006).

4.  The veteran's degenerative disc disease of the 
lumbosacral spine was neither incurred in nor aggravated by 
military service, nor is it secondary to any service-
connected disability, including the knee disabilities.  38 
U.S.C.A. §§ 1131, 1112 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008); 38 C.F.R. § 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Regarding the claims for service connection, proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); C.F.R. § 3.159(b)(1) (2008).  For claims pending on or 
after May 30, 2008, 38 C.F.R. § 3.159 has been amended to 
eliminate the requirements that the claimant should send all 
evidence in possession to VA.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

In this case, a letter issued by the RO in February 2006 
complied with the notice requirements of the VCAA.  The 
February 2006 letter notified the veteran of the evidence 
needed to substantiate his claims for service connection.  
This letter satisfied the second and third elements of the 
duty to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran has 
substantiated his veteran's status and the September 2002 
letter contained notice on the second and third Dingess 
elements.  In a May 2008 letter, VA notified the veteran 
regarding rating elements.  Such notice was followed by a 
June 2008 readjudication in a supplemental statement of the 
case. 

The veteran did not receive notice on the effective date; 
however, because the claims for service connection for left 
hip disorder and lumbosacral spine disorder are being denied, 
no effective date or rating is being assigned.  In the 
present appeal, because the service connection claims are 
being denied, and no effective date or rating percentage will 
be assigned, the Board finds that there can be no possibility 
of any prejudice to the appellant under the holding in 
Dingess, supra.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has complied with its duty to assist the veteran 
with the development of his claims under the VCAA by 
obtaining all pertinent records and providing examinations.  
The veteran underwent a VA examinations in May 2006 and July 
2007.  All VA treatment records have been obtained.  Under 
these circumstances, no further action is necessary to assist 
the claimant with the claims. 

Rating Criteria

Disability ratings are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. 
§§ 4.1, 4.2, 4.10.  Where an award of service connection for 
a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged."  Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59. 

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.  

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) of the same knee joint. 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 
(separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint). 

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.  

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  Separate disability 
ratings are possible for arthritis with limitation of motion 
under Diagnostic Codes 5003 and instability of a knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray 
findings of arthritis are present and a veteran's knee 
disability is rated under Diagnostic Code 5257, the veteran 
would be entitled to a separate compensable rating under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal 
of semilunar cartilage that is symptomatic.  38 C.F.R. § 
4.71a.

Initial Rating for Degenerative Joint Disease of the Knees

The evidence in this case includes service treatment records 
that reflect that in service in February 1981 the veteran 
underwent surgery for a fall sustained in July 1980.  The 
diagnosis was hypertrophic synovium of the left knee, partial 
tear of the anterior cruciate ligament of the right knee, and 
a partial tear of the anterior horn of the right meniscus of 
the right knee.

At a VA examination in May 2006, the veteran reported that he 
underwent bilateral arthroscopic knee surgery in 1981.  He 
eventually underwent a repair of his anterior cruciate 
ligament and medial meniscus of his right knee as well as 
hypertrophic synovium in both knees.  The veteran denied any 
swelling of the knees or giving way.  

On examination of the left knee in May 2006, no tenderness 
was noted.  No effusion was no noted.  Medial and lateral 
stress tests did not reveal any instability.  Active and 
passive knee extension was 0 degrees.  Active flexion was 125 
degrees and passive flexion was 135 degrees.  

On examination of the right knee in May 2006, no tenderness 
was no noted.  Medial and lateral stress tests did not reveal 
any instability.  Active and passive knee extension was 0 
degrees.  Active flexion was 125 degrees and passive flexion 
was 130 degrees.  At 130 degrees, the veteran complained of 
moderate to severe pain in the right knee but repetitive 
range of motion remained the same.  No atrophy, effusions or 
crepitations were noticed.  The veteran denied any additional 
pain throughout the range of motion examination.  

The May 2006 VA examiner indicated that DeLuca provisions 
could not be determined as it depended on the level of 
severity.  The veteran may have some additional range of 
motion in both knees but the examiner did not see any 
evidence of loss of balance due to pain or weakness.  He also 
did not see any evidence of weakness due to pain or limited 
range of motion.  He stated that fatigue was a subjective 
complaint.  The May 2006 VA examiner stated that the veteran 
may have to take additional rest periods, change his posture 
or use different body mechanics during his employment as a 
result of his knees.  The diagnosis was status post left knee 
surgery with residuals and status post right knee surgery 
with anterior cruciate ligament repair and medial meniscus 
repair with residuals.

The veteran again underwent a VA examination in July 2007.  
The examiner noted that the veteran had received a cortisone 
injection in his knees in July 2007.  The veteran reported 
flare-ups of pain in the right knee with occasional swelling.  
While his right knee felt like it was going to give way, it 
has never given way.  He stated that he had right knee pops 
and creaks.  He could not ride a stationary bicycle or walk 
to the grocery store.  Regarding his left knee, the veteran 
stated that it swelled but did not give way or pop.  He 
stated that prolonged walking caused him to rest for 5-10 
minutes.

On examination of his right knee in July 2007, no swelling, 
effusions or crepitations were noted. There was mild 
tenderness.  The examiner noted that the active range of 
motion in the right knee extension was initially +5 degrees 
from 0 degrees position but the veteran was able to extend it 
to 0 degrees but complained of mild discomfort.  Flexion was 
130 degrees.  There were no additional complaints of pain as 
the veteran stated that 130 degrees was the comfortable 
position.  Passive range of motion was 135 degrees and there 
were no additional complaints of pain.  Repeat range of 
motion appeared to be the same without any additional 
complaints.  Repeat anterior drawer signs did not reveal any 
instability.  However, he complained of pain on both medial 
and lateral aspects of the knee.  There was no evidence of 
atrophy.  

On examination of the left knee in July 2007, no tenderness, 
swelling or effusion was noted.  Medial and lateral stress 
tests did not reveal any instability.  Active knee extension 
was 0 degrees while passive knee extension was -5 degrees.  
He did not offer any complaints of pain or discomfort.  
Active knee flexion was 130 degrees and passive knee flexion 
was 135 degrees without any additional complaints of pain.  
Repeated range of motion did not reveal any changes.  No 
atrophy was noted.

The in July 2007 VA examiner noted that the veteran did not 
wear any assistive devices for ambulation.  DeLuca provisions 
could not be clearly delineated as it depended on the level 
of severity of the pain.  The veteran may have additional 
limitations in range of motion during flare-ups, the extent 
of which could not be determined.  The examiner did not see 
any loss of balance due to pain or weakness.  The examiner 
also did not see any evidence of weakness due to pain or 
limited range of motion.  Fatigue was a subjective complaint.  
Regarding employment, the veteran was in heavy manual labor 
related activities which required long hours.  During flare-
ups, he needed rest periods, change in posture and relief 
from weight bearing.  The diagnosis was status post right 
knee surgery with anterior cruciate ligament repair and 
medial meniscus repair with residuals; status post left knee 
surgery with residuals and mild degenerative joint disease of 
both knees, right slightly worse than left knee.

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

The veteran has been assigned a 10 percent initial disability 
rating for each of his left and right knee disabilities.  In 
the rating decision on appeal, the RO originally assigned 
initial ratings using Diagnostic Code 5257 pertaining to 
slight recurrent subluxation or lateral instability; however, 
the VA examinations in May 2006 and July 2007 both reported 
that medial and lateral stress tests did not reveal any 
instability.  As there are no findings of subluxation or 
instability of either knee, an initial rating is not 
warranted under Diagnostic Code 5257, and should have been 
assigned using an arthritis code (Diagnostic Code 5003) or 
limitation of motion code (Diagnostic Code 5260, 5261).  The 
Board finds that the arthritis code (Diagnostic Code 5003) or 
limitation of motion codes (Diagnostic Codes 5260, 5261) are 
the most appropriate codes to use in rating the veteran's 
left and right knee disabilities.  

The evidence of record shows that the veteran has range of 
active motion of both knees from 0 to 130 degrees.  The VA 
examiner who conducted both the May 2006 and July 2007 VA 
examinations noted that DeLuca provisions could not be 
clearly delineated as it depended on the level of severity of 
the pain.  The veteran may have additional limitations in 
range of motion during flare-ups, the extent of which could 
not be determined.  However, the examiner did not see any 
loss of balance due to pain or weakness and did not see any 
evidence of weakness due to pain or limited range of motion.  
The veteran also indicated he was comfortable at 130 degrees 
of flexion.  In addition, extension was noted to be full.  38 
C.F.R. §§ 4.40, 4.45, 4.59.

After a review of the evidence, the Board finds that the 
veteran does not meet the criteria for increased ratings 
under diagnostic codes pertaining to limitation of motion.  
As noted above, range of motion of the veteran's knees 
demonstrates flexion that is limited to 130 degrees and 
extension that is full.  

The evidence demonstrates that the veteran has arthritis of 
both the left and right knees, has pain of both knees, and 
has noncompensable limitation of motion of both knees.  For 
example, flexion of the knee limited to 130 degrees would not 
warrant a compensable disability rating under Diagnostic Code 
5260 (a 10 percent rating is provided for flexion of the leg 
limited to 60 degrees).  38 C.F.R. § 4.71a.  Because the 
veteran has arthritis of each knee, complaints of knee pain, 
and noncompensable limitation of motion of each knee, a 10 
percent disability initial rating is warranted for the entire 
period of claim under the provisions of Diagnostic Codes 
5010-5003. See VAOPGCPREC 9-98; 38 C.F.R. § 4.59.  The 
veteran has been shown to have arthritis; however, he is 
currently in receipt of a 10 percent initial disability 
rating for the entire period, which is the rating 
noncompensable limitation of flexion would warrant.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

The evidence does not show that, even with considerations of 
pain and other orthopedic factors that limit motion, the 
veteran's knees have for any period of time manifested 
flexion that is limited to 30 degrees, as required for a 20 
percent disability rating under Diagnostic Code 5260.  The 
evidence also does not show that, even with considerations of 
pain and other orthopedic factors that limit motion, the 
veteran's knees have for any period of time manifested 
extension that is limited to 15 degrees, as required for a 20 
percent disability rating under Diagnostic Code 5261.  

The evidence also does not show that the criteria for 
separate 10 percent ratings for both flexion (limitation to 
45 degrees) and extension (limitation to 10 degrees) for 
either the left or right knee have been met for any period of 
claim.  For this reason, separate ratings are not warranted 
based on limitation of flexion (Diagnostic Code 5260) and 
limitation of extension (Diagnostic Code 5261) of the same 
knee joint.  See VAOPGCPREC 09-04.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign separate 
or higher initial disability evaluations.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  As indicated, there is no competent evidence that 
the veteran's left or right knee disabilities has manifested 
recurrent subluxation or lateral instability, even to a 
slight degree, to warrant a separate disability rating under 
Diagnostic Code 5257.   

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling under Diagnostic Code 5258.  38 C.F.R. § 
4.71a.  The evidence in this case does not show that the left 
or right knee disabilities has manifested dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint, as required for a 20 
percent rating under Diagnostic Code 5258.  While the veteran 
does have knee pain, including knee pain that limits motion 
of the knees, and underwent medial meniscus repair of the 
right knee, the evidence does not demonstrate symptoms 
similar to frequent episodes of locking or effusion into the 
joint.  Because the veteran's knee pain has already been 
considered as limiting motion in the assignment of initial 
disability rating under Diagnostic Codes 5003-5260/5261, such 
symptomatology may not also be considered as a basis for 
separate rating under another diagnostic code (5258) because 
to do so would violate the rule against pyramiding.  See 
38 C.F.R. § 4.14 (the evaluation of the same manifestation 
under different diagnoses are to be avoided).  

Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  Because the veteran is already in receipt of 10 
percent initial disability ratings for each knee, and 10 
percent is the maximum schedular rating provided under 
Diagnostic Code 5259, there is not basis for a higher 
disability rating under Diagnostic Code 5259.  The residual 
symptoms associated with the medial meniscus repair of the 
right knee, such as pain and limitation of motion, have 
already been considered as limiting motion in the assignment 
of initial disability rating under Diagnostic Codes 5003-
5260/5261.  For this reason, such symptomatology may not also 
be considered as a basis for separate rating under Diagnostic 
Code 5259 because to do so would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14.  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the veteran's 
service-connected disability has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  In this case, the 
veteran's knee disabilities have not required any periods of 
hospitalization, and there have been no reported impacts on 
employment not contemplated by the initial 10 percent 
ratings.  The schedular rating criteria specifically 
contemplate arthritis, limitation of motion, and pain and 
other orthopedic factors as limiting motion.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 
8 Vet. App. 218 (1995).  As there is no evidence of 
exceptional factors, referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 
3.321(b). 

Service Connection Laws and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If a chronic disease is shown 
in service, and at any time thereafter, no matter how remote 
in time, service connection will be conceded.  38 C.F.R. 
§ 3.303(b).Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service- 
connected disability and that compensation can be paid for 
any additional impairment resulting from the service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 
38 C.F.R. § 3.310 to explicitly incorporate the holding in 
Allen, with the proviso that aggravation will not be conceded 
unless a baseline for the non-service-connected condition can 
be established prior to the aggravation.  38 C.F.R. 
§ 3.310(b). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection for Left Hip Disorder

The veteran's service treatment records are negative for 
complaints or treatments related to a left hip disorder.

The veteran underwent a VA examination in May 2006.  The 
veteran reported that during the last year he started having 
some pain in the left hip, especially after walking or doing 
any activities.  He stated that the thought that the pain in 
his hip was mainly due to his knee pains and the way he 
walked.  However, it was not directly associated to the knee 
pain.  He stated that it was not necessarily when the knee 
pain was bad that the left hip pain was bad.  On examination, 
no tenderness was noted.  X-rays of the hip were done and 
there was no evidence of any abnormality, no evidence of 
dislocation or deformities and no evidence of degenerative 
changes noted.  The diagnosis was a normal examination of 
both hips.  

As noted above, the veteran is service connected for left and 
right knee disabilities, each rated as 10 percent disabling.  
Essential remaining questions are whether the veteran has a 
current left hip disability, and, if so, whether the current 
left hip disability is related either to service or any of 
the service-connected disabilities.  

Although the May 2006 VA examiner noted the veteran's reports 
of pain in the left hip, the X-ray examination showed no 
evidence of any abnormality, no evidence of dislocation or 
deformities, and no evidence of degenerative changes of the 
left hip.  

To constitute a current disability, there must be evidence of 
the claimed condition at the time of the claim for benefits, 
as opposed to some time in the distant past.  Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998).  The veteran originally 
claimed entitlement to service connection for a left hip 
disability in February 2006.  While he has had complaints of 
hip pain, there have been no reports of a diagnosed hip 
disability since that date.  

The Court has held that a symptom, such as pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub. nom.  
Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22 (1998) (holding that there was 
no objective evidence of a current disability, where the 
medical records showed the veteran's complaints of pain, but 
no underlying pathology was reported).  

The May 2006 VA examiner specifically concluded that the 
veteran had a normal physical examination of both hips.  
While the current medical evidence shows subjective 
complaints of hip pain, an underlying hip disability has not 
been shown.  Therefore, the Board finds that the veteran does 
not have a current left hip disability for VA compensation 
purposes.  As such, entitlement to service connection for a 
left hip disability is not warranted.

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because there is no evidence of a 
current disability, and the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 
1 Vet. App. 49, 55 (1990).

Service Connection for a Back Disorder

The veteran's service treatment records are negative for 
complaints or treatments related to a back condition.

The veteran underwent a VA examination in May 2006.  The 
veteran reported slipping on ice a few years back.  He stated 
that for the past two years he had been having pain on and 
off.  He felt that the pain in his lower back was mainly due 
to his knee pain and the way he walked.  However, it was not 
necessarily associated to the knee pain as it was not 
necessarily when the knee pain was bad that his back was bad.  
On examination, mild tenderness was noted.  X-rays of the 
lumbosacral spine indicated mild degenerative disc disease at 
the L2-3, L3-4 and L4-5.  There was no evidence of listhesis 
or evidence of fracture.  Vertebral body heights were well 
maintained and no abnormal curvatures were noted.  The 
diagnosis was degenerative disc disease of the lumbosacral 
spine.  The examiner opined that the veteran's lumbosacral 
spine condition was not related to or secondary to the 
veteran's knee disabilities.  The examiner noted that there 
was no pelvic obliquity or abnormal gait pattern or leg 
length discrepancy, and that X-rays of the lumbosacral spine 
indicated degenerative disc disease changes without any 
abnormal curvatures or deformities.

In this case, a grant of service connection based on direct 
causation for a back disability is not warranted.  While the 
veteran has a current diagnosis of degenerative disc disease 
of the lumbosacral spine, the veteran's service treatment 
records are negative for any complaints or treatments for a 
back condition, the veteran has not reported back disorder in 
service, and there is no competent evidence linking the 
current back disability to service.  The preponderance of the 
evidence is, therefore, against the claim for entitlement to 
service connection on a direct basis.

As the veteran has arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, 
there are no records that provide a diagnosis of arthritis 
within one year of separation from service.  The first 
diagnosis of degenerative disc disease of the lumbosacral 
spine was in May 2006, almost 25 years after the veteran's 
discharge from active duty.  As the record does not show that 
the veteran had arthritis to a compensable degree within one 
year of his discharge from active duty, the weight of the 
evidence is also against presumptive service connection.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 
3.309.

The veteran is claiming service connection on a secondary 
basis.  A secondary service connection claim requires medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997); see 
Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing 
Reiber v. Brown, supra).

The veteran claims that his current back disability was 
caused by his service-connected right and left knee 
disabilities; however, there is no competent medical opinion 
relating the veteran's back disability to the service-
connected knee disabilities.  

The only evidence that there is a relationship between the 
veteran's current back disability and his service-connected 
right and left knee disabilities consists of the veteran's 
contentions.  The veteran, however, is a lay person.  Lay 
persons are generally not competent to express opinions as to 
medical causation.  Jandreau v. Nicholson, No. 2007-7029 
(Fed. Cir. Jul. 3, 2007); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

The record contains no other competent evidence that a 
currently diagnosed back disability was caused or aggravated 
by service-connected left and right knee disabilities.  
Additionally, the May 2006 VA examiner concluded that the 
veteran's back condition was not secondary to the veteran's 
service-connected left and right knee disabilities.  As such, 
the weight of the competent evidence is against the claim.  
Reasonable doubt does not arise and the appeal is denied.  38 
U.S.C.A. 
§ 5107(b).


ORDER

An initial evaluation in excess of 10 percent for left knee 
degenerative joint disease (including status post left knee 
surgery with anterior cruciate ligament repair) is denied.

An initial evaluation in excess of 10 percent for right knee 
degenerative joint disease (including status post right knee 
surgery with anterior cruciate ligament repair and medial 
meniscus repair with residuals) is denied.

Service connection for a left hip disorder, including as 
secondary to the service-connected knee disabilities, is 
denied.

Service connection for degenerative disc disease of the 
lumbosacral spine, including as secondary to the service-
connected knee disabilities, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


